Case 2:18-cv-05964-CAS-RAO Document 46-1 Filed 08/13/20 Page 1 of 2 Page ID #:370



   1 John C. Hueston, State Bar No. 164921
     jhueston@hueston.com
   2 Moez M. Kaba, State Bar No. 257456
     mkaba@hueston.com
   3 Joseph A. Reiter, State Bar No. 294976
     jreiter@hueston.com
   4 Maxwell K. Coll, State Bar No. 312651
     HUESTON HENNIGAN LLP
   5 523 West 6th Street, Suite 400
     Los Angeles, CA 90014
   6 Telephone: (213) 788-4340
     Facsimile: (888) 775-0898
   7
     Attorneys for Defendants
   8
                           UNITED STATES DISTRICT COURT
   9
                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11
     UNITED STATES OF AMERICA ex rel. Case No. 2:18-cv-05964-CAS-RAO
  12 NATHAN S. LEWIS,
                                      [PROPOSED] ORDER GRANTING
  13          Plaintiff,              JOINT STIPULATION EXTENDING
                                      CERTAIN SCHEDULING ORDER
  14     vs.                          DEADLINES
  15 CALIFORNIA         INSTITUTE   OF
     TECHNOLOGY, a nonprofit California
  16 corporation; HARRY A. ATWATER, an
     individual; EDWARD M. STOLPER, an
  17 individual; and JACQUELINE K.
     BARTON, an individual,
  18
                  Defendants.
  19
  20
  21
             Before the Court is the Joint Stipulation Extending Certain Scheduling Order
  22
       Deadlines (Dkt. 45), filed by Plaintiff and Relator Nathan Lewis and Defendants
  23
       California Institute of Technology, Harry A. Atwater, Edward M. Stolper and
  24
       Jacqueline K. Barton.
  25
             Good cause appearing therefor, the Joint Stipulation is GRANTED. The Court
  26
       sets forth the following schedule:
  27
  28

         [PROPOSED] ORDER GRANTING JOINT STIPULATION EXTENDING CERTAIN SCHEDULING ORDER
                                             DEADLINES
Case 2:18-cv-05964-CAS-RAO Document 46-1 Filed 08/13/20 Page 2 of 2 Page ID #:371



   1    Event                         Previous Deadline        Revised Deadline
   2    Fact Discovery Cut-off        September 30, 2020       November 24, 2020
        Last Day to Serve Initial     October 14, 2020         December 1, 2020
   3    Expert Reports
   4    Last Day to Serve Rebuttal    October 28, 2020         December 21, 2020
        Expert Reports
   5    Expert Discovery Cut-off      November 12, 2020        January 8, 2021
   6    Last Day to File Motions      January 25, 2021         Unchanged
        Last Day to Conduct           November 2, 2020         December 2, 2020
   7
        Settlement Proceedings
   8    Status Conference re:         November 16, 2020        December 16, 2020
        Settlement                    (11:00 a.m.)             (11:00 a.m.)
   9
        Pretrial Conference/Hearing   April 26, 2021 (11:00    Unchanged
  10    on Motions in Limine          a.m.)
  11    Jury Trial                    May 11, 2021 (9:30       Unchanged
                                      a.m.)
  12
  13 IT IS SO ORDERED.
  14
           Dated: August ___, 2020         ___________________________________
  15                                            Hon. Christina A. Snyder
  16                                            United States District Judge
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                -2-
         [PROPOSED] ORDER GRANTING JOINT STIPULATION EXTENDING CERTAIN SCHEDULING ORDER
                                             DEADLINES
       5794227
